BLAND, P. J.
Plaintiff asked for the specific performance of a contract, which she on her part has never performed and which it is impossible for her to perform. The consideration moving Peter Aekerson* *120to enter into the contract with plaintiff was that plaintiff should become a member of his family, that he could have the pleasure and comfort of her society as such and that she should keep house for him. She never became a member of his family, he did not have the enjoyment of her society, she never kept house for him a day or an hour.
To authorize a court of equity to specifically enforce an oral promise to make a devise to a particular person, the promise must be founded on a valuable consideration and it should appear that a fraud would be perpetrated on the promisee unless the contract was specifically enforced. Kinney v. Murray, 71 S. W. (Mo.) 197.
The plaintiff performed a few hours, or, at most, .a few days labor for her grandfather. She received from him a cow and a buggy, property greatly exceeding in value the value of the services she rendered him.
There is no inherent equity in the case and the judgment is affirmed.
Reyburn and Goode, JJ., concur.